In an action to foreclose a mortgage, the defendants Betsy Feliciano and Felipe Feliciano appeal from an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered April 18, 2012, which denied their motion, inter alia, for leave to renew their prior cross motion to vacate a judgment of foreclosure and sale of the same court dated December 12, 2011, to dismiss the complaint insofar as asserted against them, and to cancel a notice of pendency.
Ordered that the order entered April 18, 2012, is affirmed, with costs.
“ ‘The method of service provided for in an order to show cause is jurisdictional in nature and must be strictly complied with’ ” (City of New York v Miller, 72 AD3d 726, 727 [2010], quoting Matter of El Greco Socy. of Visual Arts, Inc. v Diamantidis, 47 AD3d 929, 929 [2008]). Here, the Supreme Court properly denied the appellants’ cross motion, as they did not strictly comply with the time requirements set forth in the order to show cause (see Lobo v Soto, 73 AD3d 1135, 1136 [2010]; City of New York v Miller, 72 AD3d at 727; Scharmann’s Inc. v 388 W. Broadway, 258 AD2d 262 [1999]).
In light of our determination, we need not reach the appellants’ remaining contentions. Skelos, J.P., Dickerson, Chambers and Hinds-Radix, JJ., concur.